WADDILE, District Judge
(dissenting). I am unable to concur fully with the conclusion reached in this case by the majority of the court, in that I do not think there should have been an affirmance of the decree in the lower court in its entirety, but that it should have been modified so as to affirm the same" on the merits, and not on the refusal to allow the appellant his full costs. The controversy was a most heated and bitter one, involving great cost and expense, and appellant, plaintiff in the court below, recovered by the decree appealed from $3,151.59; and while this was much less than he con*5tended for, still his recovery for the amount decreed should have carried with it costs, and the failure to allow the same ought, in my judgment, to have resulted in a division of the costs in this court, upon modification of the decree as indicated. To impose upon the appellant the cost in this and the lower court will absorb practically the entire amount of his recovery, conceded by this and the lower court to be correct, for the amount of $3,151.59. The case of Dubois v. Kirk, 158 U. S. 58, 15 Sup. Ct. 729, 39 L. Ed. 895, cited in the majority opinion, does not, in my judgment, enunciate any doctrine inconsistent with this dissent. It is true that appeals on allowance of costs alone are rarely, if ever, maintained, but when that subject is before the court, incident to questions arising on the merits, any error respecting the same can be corrected, as well as any other ruling in the case. The Scotland, 118 U. S. 507, 519, 6 Sup. Ct. 1174, 30 L. Ed. 153; City Bank v. Hunter, 152 U. S. 512, 515, 14 Sup. Ct. 675, 38 L. Ed. 534; Citizens’ Bank v. Cannon, 164 U. S. 319, 323, 17 Sup. Ct. 89, 41 L. Ed. 451; In re Michigan Cent. R. R. Co., 121 Fed. 727, 732, 59 C. C. A. 643. The following decisions of this court are in point. The Eva D. Rose, 166 Fed. 101, 92 C. C. A. 85; Mills v. Virginia-Carolina Lumber Co., 164 Fed. 168, 171, 90 C. C. A. 154, 21 L. R. A. (N. S.) 901; Wright v. Gorman-Wright Co., 152 Fed. 408, 81 C. C. A. 534; Kell v. Trenchard, 146 Fed. 245, 76 C. C. A. 611. The first and last cases above cited from this court may be specially referred to as deciding the question under consideration, and in the Michigan Cent. R. R. Case, supra, Justice Lurton, speaking for the Circuit Court of Appeals for the Sixth circuit, cites and reviews fully the authorities bearing on the subject.